DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner mailed out the Restriction/Election requirement on 6/24/2021. Applicant’s election without traverse of Invention I, claims 1-34 in the reply filed on 8/24/2021 is acknowledged. However, the applicant did not elect a single disclosed species from each group (see page 4 on the Restriction/Election requirement mailed on 6/24/2021).
The examiner reiterates that this application contains claims directed to the following patentably distinct species as following:
Group I: Figures 1-7 (different embodiment of well system manufactured, i.e., pgh. 5). 
Ia - Figure 1 (i.e., pghs. 51-54) 
lb - Figure 2 (i.e., pgh. 55) 
Ic - Figure 3 (i.e., pgh. 56) 
Id - Figure 4 (i.e., pgh. 57) 
le - Figure 5 (i.e., pgh. 58) 
If - Figure 6 (i.e., pgh. 59) 
Ig - Figure 7 (i.e., pgh. 60) 

lla - Figure 8 (i.e., pghs. 62-64) 
IIb - Figure 9 (i.e., pgh. 65) 
llc - Figure 10 (i.e., pghs. 66-68) 
Ild - Figure 11 (i.e., pghs. 69-70) 
Ile - Figure 12 (i.e., pghs. 71-72) 
llf - Figure 13 (i.e., pghs. 73-76) 
Ilg - Figure 14 (i.e., pgh. 77) 
Ilh - Figure 15 (i.e., pgh. 78) 
Ili - Figure 16 (i.e., pghs. 79-80) 
Ilj - Figure 17 (i.e., pghs. 81-83)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to inform examiner as to which claims are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
During a telephone conversation with the applicant’s representative, Mr. Greg H. Parker, on 9/7/021 a provisional election was made without traverse to prosecute the species of Ia and IIa.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 4-24, 28-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 25-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15-17 of copending Application No.16425261 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of the present invention are fully encompassed by the listed calms of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (20040045474).
Simpson discloses a wellbore tractor (i.e., pgh. 1), comprising:
Re claim 1:
a base member 7 (i.e., fig. 2); 
one or more turbines 4/5 fixed to the base member 7 (i.e.., pgh. 31) for rotating the base member in a first rotational direction based upon a first direction of fluid flow (i.e., pgh. 29); and 
one or more wellbore engaging devices 6 radially extending from the base member 7, the one or more wellbore engaging devices contactable with a surface of a wellbore (i.e., pgh. 32, fig. 9) for displacing the base member and one or more turbines axially downhole as the one or more turbines rotate in the first rotational direction.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Hallundabaek et al. (20130240197- Hallundabaek).
. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Murphree et al. (20160251941 - Murphree).
Simpson discloses the one or more wellbore engaging devices or the one or more turbines, but is silent on the one or more wellbore engaging devices or the one or more turbines are dissolvable in response to a downhole condition in claim 25 and the downhole condition is time, temperature, pressure or fluid type in claim 26. Murphree teaches a downhole traction tool 34 (i.e., fig. 2, pgh. 14) that may be made of dissolvable material after a predetermined period of time (i.e., pgh. 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ teaching of Murphree in the tractor of the Simpson for easy retrieval of the device since weight of the tractor reduces after dissolving the engaging devices or turbines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676